Appeal by claimant in a death case. The claimant’s husband was employed as superintendent of a forty-two-family apartment house and he resided on the premises. . He worked seven days a week and at all hours. On Saturday, April 19, 1941, he worked very hard all day cleaning the building and in the evening went to visit his sister in another part of the city. While he was away a flood occurred in one of the upper apartments and he was telephoned to rush back immediately. He came by way of a trolley and then walked about three quarters of a mile very fast and when he reached the apartment house he was breathing heavily and excited. As he started to get his tools he fell to the floor and died of a heart attack. There was medical testimony that the overexertion in rushing back to the building, coupled with the excitement and agitation was a competent producing cause of decedent’s death. The physician for the carrier, in his testimony, did not state that the overexertion, agitation and excitement were not competent producing causes of decedent’s death, but rather hedged on this phase of the case and his opinion was not based upon the undisputed facts in the case. The decision is not in line with the recent decisions of the State Industrial Board and the courts. The medical testimony which it is claimed supports the decision is not substantial in the light of the entire record, and it cannot be said that here there is evidence to support this determination. The matter should be remitted for the purpose of clarifying the medical testimony and for the receiving of such other evidence as the parties may care to offer. Decision reversed and the claim remitted. All concur.